
	
		II
		110th CONGRESS
		1st Session
		S. 1546
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. Crapo (for himself,
			 Mr. Reid, Mr.
			 Ensign, Mr. Stevens, and
			 Mr. Craig) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to treat gold, silver, platinum, and palladium, in either coin or bar form, in
		  the same manner as equities and mutual funds for purposes of the maximum
		  capital gains rate for individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Treatment for Precious Metals
			 Investors Act.
		2.Gold, silver,
			 platinum, and palladium treated in the same manner as stocks and bonds for
			 maximum capital gains rate for individuals
			(a)In
			 generalSection 1(h)(5) of
			 the Internal Revenue Code of 1986 (relating to definition of collectibles gain
			 and loss) is amended—
				(1)by striking (as defined in section
			 408(m) without regard to paragraph (3) thereof) in subparagraph (A),
			 and
				(2)by adding at the end the following new
			 subparagraph:
					
						(C)CollectibleFor purposes of this paragraph, the term
				collectible has the meaning given such term by section 408(m),
				except that in applying paragraph (3)(B) thereof the determination of whether
				any bullion is excluded from treatment as a collectible shall be made without
				regard to the person who is in physical possession of the
				bullion.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to taxable years beginning after December 31,
			 2006.
			
